Exhibit 10.46

EXECUTION VERSION

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into on November 3, 2011
(the “Effective Date”), by and among YRC Worldwide Inc., a Delaware corporation
(together with its successors and assigns, the “Company”) and Jamie G. Pierson
(“Executive”).

WHEREAS, Executive and the Company wish to enter into an employment relationship
on the terms and conditions set forth in this Agreement.

WHEREAS, the Board of Directors of the Company (the “Board”) has authorized the
Company to enter into this Agreement; and

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the validity and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

1. Term of Employment. The Company hereby agrees to employ Executive under this
Agreement, and Executive hereby accepts such employment, for the term provided
in this Section 1 (the “Term of Employment”). Except as provided in this
Section 1, the Term of Employment shall commence as of the Effective Date and
shall end on December 31, 2015. The Term of Employment may be sooner terminated
by either party in accordance with Section 6 of this Agreement. For the
avoidance of doubt, the sole remedies for early termination of the Term of
Employment are as provided in Section 8 of this Agreement.

2. Position, Duties and Responsibilities.

(a) During the Term of Employment, Executive shall serve as the Chief Financial
Officer of the Company and of such of its subsidiaries as the Board may request,
reporting to the Chief Executive Officer of the Company (the “CEO”) and the
Board, and shall perform such lawful duties as are specified from time to time
by the CEO and/or the Board that are commensurate with his position as Chief
Financial Officer.

(b) During the Term of Employment, Executive shall perform his duties faithfully
and to the best of his abilities and shall devote all of his business time, on a
full time basis, to the business and affairs of the Company and shall use his
best efforts to advance the best interest of the Company and shall comply with
all of the written policies of the Company, including, without limitation, such
written policies with respect to legal compliance, conflicts of interest,
confidentiality, insider trading, code of conduct and business ethics as are
from time to time in effect (collectively, and as amended or modified from time
to time by the Board in its discretion, the “Policies”).

(c) During the Term of Employment, Executive hereby agrees that his services
will be rendered exclusively to the Company and Executive shall not directly or
indirectly render services to, or otherwise act in a business or professional
capacity on behalf of or for the benefit of, any other Person (as defined below)
as an employee, advisor, member of a board or similar governing body, sole
proprietor, independent contractor, agent, consultant, representative or
otherwise, whether or not compensated, except as may otherwise be explicitly
permitted by the Board in writing in accordance with the Policies following
receipt of notice from Executive



--------------------------------------------------------------------------------

regarding any such matter. During the Term of Employment, Executive further
agrees that he shall not seek, solicit, or otherwise look for employment
(whether as an employee, consultant or otherwise) with any other Person.
“Person” or “person”, as used in this Agreement, means any individual,
partnership, limited partnership, corporation, limited liability company, trust,
estate, cooperative, association, organization, proprietorship, firm, joint
venture, joint stock company, syndicate, company, committee, government or
governmental subdivision or agency, or other entity, in each case, whether or
not for profit.

(d) Executive’s services hereunder shall be performed by Executive in the
Company’s principal executive offices in Overland Park, Kansas; provided, that,
Executive may be required to travel for business purposes during the Term of
Employment.

(e) Upon expiration of the Term of Employment or the termination of Executive’s
employment for any reason, upon the request of the Board, Executive shall
resign, in writing, from any positions he then holds with the Company and its
subsidiaries, including, if applicable, membership on the Board and/or other
boards of the Company’s subsidiaries.

3. Base Salary. Commencing as of the Effective Date, the Company shall pay
Executive an annualized Base Salary of six hundred thousand U.S. dollars
($600,000) (“Base Salary”), payable in accordance with the regular payroll
practices applicable to senior executives of the Company. During the Term of
Employment, the Board may increase (but not decrease) Executive’s Base Salary in
its discretion. Except as otherwise provided in this Agreement, Executive shall
not be entitled to receive any additional consideration for service during the
Term of Employment as a member of the board of directors and/or as an officer or
employee of any subsidiary.

4. Incentive Compensation.

(a) Restricted Stock Award. Provided Executive is still then employed, as soon
as administratively feasible following (i) the date the shareholders approve the
Company’s new management incentive plan (the “Plan”) and (ii) the Company has
effectuated the reverse stock split of the Company’s common stock (the “Grant
Date”), Executive shall be granted a restricted stock award on 0.3% of the
outstanding common stock of the Company, calculated on a fully-diluted basis, as
of the Grant Date (the “Initial Award”). The Initial Award shall be subject in
all respects to the terms of the applicable restricted stock award agreement
evidencing the Initial Award and the Plan; provided, that, the Initial Award
shall provide in part that 25% of the shares subject to such award shall be
released from restriction and vest on January 1, 2013 and that an additional 25%
of the shares subject to such award shall be released from restriction and vest
on each of the second, third and fourth anniversaries of the Effective Date;
provided, further, that, Executive is still then employed by the Company on each
such date. In addition, subject to applicable legal and accounting restrictions,
the Initial Award will provide that Executive may elect to satisfy his minimum
income tax withholding obligations by having the Company withhold a sufficient
number of shares with a fair market value equal to such withholding obligation.
Executive will have an opportunity to review and provide input on the applicable
restricted stock award agreement evidencing the Initial Award.

 

2



--------------------------------------------------------------------------------

(b) Performance Awards. Provided that Executive is continuously employed through
the end of the first day of the first calendar month following the end of the
respective fiscal year, within ninety (90) days following the end of each of the
four completed fiscal years beginning with fiscal year 2012, Executive shall be
granted a restricted award of common stock of up to 0.175% of the outstanding
common stock of the Company, calculated on a fully-diluted basis, as of the
Grant Date, if one or more pre-established performance goals for such completed
fiscal year established by the Compensation Committee of the Board (the
“Committee”), after consultation with Executive, have been achieved, as
determined by the Committee (each, a “Performance Award”). A Performance Award
shall be 50% vested upon the date of grant and 50% vested on the first
anniversary of the date of grant; provided, that, Executive has not been
terminated pursuant to Section 6(c) or Section 6(e)(i) prior to such anniversary
or such grant date (but after remaining continuously employed as required
pursuant to the beginning of this Section 4(b)), as applicable. In addition,
subject to applicable legal and accounting restrictions, the Performance Award
will provide that Executive may elect to satisfy his minimum income tax
withholding obligations by having the Company withhold a sufficient number of
shares with a fair market value equal to such withholding obligation. This
Section 4(b) shall survive expiration of the Agreement for so long as is
necessary to give effect thereto, although this survival clause shall not be
construed as a guarantee of Executive’s employment for any particular period.
The scheduled vesting of the Initial Award and the Performance Award(s) are set
forth on Annex A hereto.

(c) Claw-Back. If, pursuant to Section 10D of the Securities Exchange Act of
1934, as amended (the “Act”), the Company would not be eligible for continued
listing, if applicable, under Section 10D(a) of the Act if it did not adopt
policies consistent with Section 10D(b) of the Act, then, in accordance with
those policies that are so required, any incentive-based compensation payable to
Executive under this Agreement or otherwise shall be subject to claw-back in the
circumstances, to the extent, and in the manner, required by Section 10D(b)(2)
of the Act, as interpreted by rules of the Securities Exchange Commission.

(d) Cash Bonus Plan. The Company shall provide Executive a cash performance
bonus (“Bonus”) based on Executive’s achievement of certain performance criteria
(“Performance Criteria”) for fiscal year 2012, provided, that, Bonus will not
exceed two hundred fifty thousand U.S. dollars ($250,000).

(e) Retention Bonus.

(i) On the Effective Date, the Executive shall be paid an amount equal to
$640,000 (the “Signing Bonus”) and an additional $560,000 (the “Retention
Bonus”) shall be placed into escrow and shall be paid pursuant to the terms of
the Escrow Agreement attached hereto as Annex B (the “Escrow Agreement”).

(ii) For the avoidance of doubt, if the Term of Employment is terminated for any
reason that does not entitle Executive to payments under the Escrow Agreement,
including, for example, a termination by Executive without Good Reason pursuant
to Section 6(e)(i), any unpaid Retention Bonus shall be forfeited and the
Company shall have a claim against Executive for all amounts held in the Escrow

 

3



--------------------------------------------------------------------------------

Account (as defined in the Escrow Agreement). Following any termination of
employment upon which the Executive is not entitled to any further payment of
the Retention Bonus pursuant to this Agreement, Executive shall instruct the
Escrow Agent (as defined in the Escrow Agreement) to unconditionally release any
remaining Escrow Amounts and pay such amounts to the Company. The parties hereby
agree that upon release of the Escrow Amounts by the Escrow Agent to the
Company, the Company’s claim against Executive for any such amounts shall be
fully satisfied and the Company shall have no further claims against Executive
to any further amounts with respect to the Retention Bonus.

(f) Excess Compensation Limit. Notwithstanding anything herein to the contrary,
any taxable compensation, including, without limitation, Base Salary, Bonuses,
taxable fringe benefits and perquisites, payable by the Company to Executive
shall in no event exceed one million dollars ($1,000,000) (as adjusted) in any
calendar year commencing prior to January 1, 2013 so as to result in any
accelerated pension contributions or other additional pension expense payable by
the Company pursuant to the Preservation of Access to Care for Medicare
Beneficiaries and Pension Relief Act of 2010 or other similar law.

5. Other Benefits.

(a) Employee Benefits. During the Term of Employment, Executive shall be
entitled to participate in such employee benefit plans and insurance programs
made available generally to senior executives of the Company, or which it may
adopt from time to time, for its employees, in accordance with the eligibility
requirements for participation therein.

(b) Vacations. During the Term of Employment, Executive shall be entitled to
four (4) weeks paid vacation per year to be accrued and taken in accordance with
the normal vacation policies of the Company. Accrued but unused vacation shall
be paid following Executive’s termination of employment in accordance with the
Company’s normal vacation policy in effect from time to time.

(c) Reimbursement of Business and Other Expenses. Executive is authorized to
incur reasonable expenses in carrying out his duties and responsibilities under
this Agreement, and the Company shall promptly reimburse him for all such
expenses, subject to documentation and subject to the expense reimbursement
policies of the Company during the Term of Employment.

(d) Automobile Allowance. Company shall provide Executive an automobile
allowance of one thousand U.S. dollars ($1,000) per month during the Term of
Employment.

(e) Relocation Assistance. Executive shall be entitled to relocation benefits
commensurate with the Executive’s position, in accordance with the Company’s
relocation program as in effect from time to time.

(f) Temporary Housing; Travel. The Company shall reimburse Executive, subject to
documentation and the expense reimbursement policies of the Company, for all
temporary living expenses in Overland Park, Kansas (or a location near Overland
Park, Kansas) and all reasonable costs incurred in Executive’s weekly travel
from the Executive’s home in Dallas, Texas to

 

4



--------------------------------------------------------------------------------

Overland Park, Kansas; provided, that such temporary living and weekly travel
expenses shall not exceed six thousand U.S. dollars ($6,000) per month.
Executive shall be entitled to receive from the Company an additional payment (a
“Gross-Up Payment”) equal to the product of (i) the payments and reimbursements
provided to Executive under this Section 5(f) which the Company determines
constitutes taxable income to Executive, multiplied by (ii) 0.3. Any Gross-Up
Payment shall be made to Executive no later than March 15 of calendar year
following the calendar year in which the expense to which the Gross-Up Payment
relates was incurred.

6. Termination of Employment. Executive’s employment hereunder may be terminated
during the Term of Employment under the following circumstances:

(a) Death. Executive’s employment hereunder shall terminate upon Executive’s
death.

(b) Disability. The Company shall have the right to terminate Executive’s
employment hereunder for Disability (as defined below). For purposes of this
Agreement, “Disability” shall mean Executive’s inability to perform his duties
hereunder on a full-time basis for a period of ninety days during any three
hundred sixty-five (365) day period, as a result of physical or mental
incapacity as determined by a medical doctor reasonably selected in good faith
by the Board.

(c) For Cause. The Company shall have the right to terminate Executive’s
employment for Cause (as defined in this Section 6(c)). Upon the reasonable
belief by the Board that Executive has committed an act (or failure to act)
which constitutes Cause, the Company may immediately suspend Executive from his
duties herein and bar him from their premises during the Board’s investigation
of such acts (or failures to act) and any such suspension shall not be deemed to
be a breach of this Agreement by the Company and/or otherwise provide Executive
a right to terminate his employment for Good Reason (the “Investigation
Period”). If Executive is ultimately terminated for Cause following the
Investigation Period, which shall not exceed one-hundred eighty (180) days, then
Executive’s employment shall be deemed to have been terminated as of the first
day of such Investigation Period for all purposes under this Agreement (other
than with respect to the payment of Base Salary, participation and vesting in
the Company’s qualified defined contribution plan, and the provision of welfare
(i.e., health, dental, life insurance, and vacation) benefits during the
Investigation Period). For purposes of this Agreement, “Cause” shall mean
(i) Executive’s commission or guilty plea or plea of no contest to a felony (or
its equivalent under applicable law) or a misdemeanor that involves moral
turpitude, (ii) conduct by Executive that constitutes fraud or embezzlement or
any acts of dishonesty in relation to his duties with the Company,
(iii) Executive having engaged in negligence, bad faith or misconduct which
causes either material reputational or material economic harm to the Company or
its affiliates, (iv) Executive’s continued refusal to substantially perform
Executive’s essential duties hereunder, which refusal is not remedied within ten
(10) days after written notice from the Board (which notice specifies in
reasonable detail the grounds constituting Cause under this subclause), or
(v) Executive’s breach of his obligations under this Agreement or the Policies
maintained by the Company, which is not cured, if curable, within ten (10) days
after the Company notifies Executive of such breach (which notice specifies in
reasonable detail the grounds constituting Cause under this subclause). For the
avoidance of doubt, Cause shall not exist under subclause (v) of this
Section 6(c) as a result of Executive’s poor performance of his duties.

 

5



--------------------------------------------------------------------------------

(d) Without Cause. The Company shall have the right to terminate Executive’s
employment hereunder without Cause at any time by providing Executive with a
Notice of Termination.

(e) By Executive. Executive shall have the right to terminate his employment
hereunder:

(i) without Good Reason (as defined in this Section 6(e)) by providing the
Company with a Notice of Termination at least one hundred twenty (120) days
prior to such termination (which advance notice may be waived by the Company).

(ii) with Good Reason as set forth herein. For purposes of this Agreement,
Executive shall have “Good Reason” to terminate his employment if, within thirty
(30) days after he knows (or has reason to know) of the occurrence of any of the
following events, Executive provides written notice requesting cure to the Board
of such events, and the Board fails to cure, if curable, such events within
thirty (30) days following receipt of such notice, and the Executive actually
terminates his employment within ninety (90) days following the expiration of
such cure period: (i) a material reduction in Executive’s Base Salary; (ii) any
material diminution in Executive’s duties or responsibilities or the assignment
to him of duties or responsibilities that materially impair his ability to
perform the duties or responsibilities then assigned to him or normally assigned
to the chief financial officer of an enterprise of the size and structure of the
Company or (iii) any material breach by the Company of their obligations to the
Executive under this Agreement.

(f) Due to Expiration of the Term of Employment. Unless otherwise agreed to by
the parties in writing, Executive’s employment and this Agreement (other than
provisions intended to survive) shall terminate upon the expiration of the Term
of Employment.

7. Termination Procedure.

(a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Term of Employment (other than termination
pursuant to Section 6(a)) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 13 hereof. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

(b) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated pursuant to Section 6(b), fifteen (15) days
after Notice of Termination, and (iii) if

 

6



--------------------------------------------------------------------------------

Executive’s employment is terminated for any other reason, the date on which a
Notice of Termination is given or any later date set forth in such notice (but
within ninety (90) days after the giving of such notice); provided, however,
that the notice period for a termination by Executive without Good Reason shall
be, unless waived by the Company, at least one hundred twenty (120) days) after
the giving of such Notice of Termination.

8. Compensation Upon Termination. In the event Executive’s employment terminates
during the Term of Employment, the Company shall provide Executive with the
payments set forth below. The severance payments described in Section 8(b) shall
be in lieu of any other severance or termination benefits that Executive may
otherwise be eligible to receive under any severance policy, plan or program
maintained by the Company or its subsidiaries or as otherwise mandated by law.
To the extent that the Company and/or its subsidiaries are required to pay
Executive severance or termination pay under any such severance policy, plan,
program or applicable law, the amounts payable pursuant to this Section 8 shall
be reduced, but not below zero, on a dollar for dollar basis.

(a) Termination for Cause or Without Good Reason, Death, Disability or
Expiration of the Term. If Executive’s employment is terminated by the Company
for Cause or by Executive without Good Reason, or upon Executive’s death or
Disability or upon the expiration of the Term of Employment:

(i) within ten (10) business days following such termination, the Company shall
pay to Executive (or his beneficiary or estate) any unpaid Base Salary earned
through the Date of Termination;

(ii) within thirty (30) days following such termination, the Company shall
reimburse Executive pursuant to Section 5(c) for reasonable expenses incurred
but not paid prior to such termination of employment; and

(iii) the Company shall provide to Executive other or additional benefits (if
any), in accordance with the then-applicable terms of any then-applicable plan,
program, agreement or other arrangement of any of the Company, or of any of
their subsidiaries, in which Executive participates (the rights described in
clauses (i) to (iii) are collectively referred to as the “Accrued Obligations”).

(b) Termination Without Cause or for Good Reason. In the event that Executive’s
employment under this Agreement is terminated by the Company without Cause under
Section 6(d) of this Agreement or by Executive with Good Reason during the Term
of Employment, the Company shall pay or provide to Executive the Accrued
Obligations and subject to Executive’s signing (and not revoking) a general
release of claims in a form reasonably acceptable to the Company within
twenty-one (21) days or forty-five (45) days, whichever period is required under
applicable law, the Company shall pay to Executive a severance amount equal to
150% of Executive’s annual rate of Base Salary immediately prior to the Date of
Termination, payable in eighteen (18) monthly installments (“Monthly Severance
Payments”), commencing on the 60th day following the Date of Termination.
Monthly Severance Payments shall be made in accordance with the regular payroll
practices of the Company; provided, that, if Executive is in breach of any of
his obligations under Section 9 of this Agreement, the Company may cease

 

7



--------------------------------------------------------------------------------

making the payments under this Section 8(b). Each Monthly Severance Payment
shall be treated as a separate payment for the purposes of Section 409A of the
Internal Revenue Code of 1986, as amended and the treasury regulations and other
guidance promulgated thereunder (the “Code”).

9. Restrictive Covenants.

(a) Acknowledgments. Executive acknowledges that: (i) as a result of Executive’s
employment by the Company, Executive has obtained and will obtain Confidential
Information (as defined below); (ii) the Confidential Information has been
developed and created by the Company and its Affiliates (as defined below) at
substantial expense and the Confidential Information constitutes valuable
proprietary assets; (iii) the Company and its Affiliates will suffer substantial
damage and irreparable harm which will be difficult to compute if, during the
Term of Employment and thereafter, Executive should enter a Competitive Business
(as defined herein) in violation of the provisions of this Agreement; (iv) the
nature of the Company’s and its Affiliates’ business is such that it could be
conducted anywhere in the world and that it is not limited to a geographic scope
or region; (v) the Company and its Affiliates will suffer substantial damage
which will be difficult to compute if, during the Term of Employment or
thereafter, Executive should solicit or interfere with the Company’s and its
Affiliates’ employees, clients or customers or should divulge Confidential
Information relating to the business of the Company and its Affiliates; (vi) the
provisions of this Agreement are reasonable and necessary for the protection of
the business of the Company and its Affiliates; (vii) the Company would not have
hired or continued to employ Executive or grant the equity awards and other
benefits contemplated under this Agreement unless he agreed to be bound by the
terms hereof; and (viii) the provisions of this Agreement will not preclude
Executive from other gainful employment, but instead will preclude only an
unfair competitive advantage. “Competitive Business” as used in this Agreement
shall mean any business which competes, directly or indirectly, with any aspect
of the Company’s (or its Affiliates’) business. “Confidential Information” as
used in this Agreement shall mean any and all confidential and/or proprietary
knowledge, data, or information of the Company and its Affiliates, including,
without limitation, any: (A) trade secrets, drawings, inventions, methodologies,
mask works, ideas, processes, formulas, source and object codes, data, programs,
software source documents, works of authorship, know-how, improvements,
discoveries, developments, designs and techniques, and all other work product of
the Company and its Affiliates, whether or not patentable or registrable under
trademark, copyright, patent or similar laws; (B) information regarding plans
for research, development, new service offerings and/or products, equipment
purchases, marketing, advertising and selling, distribution, business plans,
business forecasts, budgets and unpublished financial statements, licenses,
prices and costs, suppliers, customers or distribution arrangements;
(C) information regarding the skills and compensation of employees, suppliers,
agents, and/or independent contractors of the Company and its Affiliates;
(D) concepts and ideas relating to the development and distribution of content
in any medium or to the current, future and proposed products or services of the
Company and its Affiliates; or (E) any other information, data or the like that
is labeled confidential or orally disclosed to Executive as confidential. For
purposes of this Agreement, an “Affiliate” of an individual, corporation,
partnership, limited liability company, joint venture, trust, estate, board,
committee, agency, body, employee benefit plan, or other person or entity
(“Person”) shall mean a Person that directly or indirectly controls, is
controlled by, or is under common control with, the Person specified.

 

8



--------------------------------------------------------------------------------

(b) Confidentiality. In consideration of the benefits provided for in this
Agreement, Executive agrees not to, at any time, either during the Term of
Employment or thereafter, divulge, use, publish or in any other manner reveal,
directly or indirectly, to any person, firm, corporation or any other form of
business organization or arrangement and keep in the strictest confidence any
Confidential Information, except (i) as may be necessary to the performance of
Executive’s duties hereunder, (ii) with the Company’s express written consent,
(iii) to the extent that any such information is in or becomes in the public
domain other than as a result of Executive’s breach of any of the obligations
hereunder, or (iv) where required to be disclosed by court order, subpoena or
other government process and in such event, Executive shall cooperate with the
Company in attempting to keep such information confidential. Upon the request of
the Company, Executive agrees to promptly deliver to the Company the originals
and all copies, in whatever medium, of all such Confidential Information in his
possession or control.

(c) Non-Compete. In consideration of the benefits provided for in this
Agreement, Executive covenants and agrees that during his employment and for a
period of 18 months following the conclusion of his employment for whatever
reason, or following the date of cessation of the last violation of this
Agreement, or from the date of entry by a court of competent jurisdiction of a
final, unappealable judgment enforcing this covenant, whichever of the foregoing
is the last to occur (the “Restricted Period”), he will not, for himself, or in
conjunction with any other person, firm, partnership, corporation or other form
of business organization or arrangement (whether as a shareholder, partner,
member, principal, agent, lender, director, officer, manager, trustee,
representative, employee or consultant), directly or indirectly, be employed by,
provide services to, in any way be connected, associated or have any interest of
any kind in, or give advice or consultation to any Competitive Business.

(d) Non-Solicitation of Employees. In consideration of the benefits provided for
in this Agreement, Executive covenants and agrees that during his employment and
for a period of twenty-four (24) months following the termination of his
employment for whatever reason, or following the date of cessation of the last
violation of this Agreement, or from the date of entry by a court of competent
jurisdiction of a final, unappealable judgment enforcing this covenant,
whichever of the foregoing is the last to occur, Executive shall not, without
the prior written permission of the Company, directly or indirectly (i) solicit,
employ or retain, or have or deliberately cause any other person or entity to
solicit, employ or retain, any person who is employed or is providing services
to the Company or its Affiliates at the time of his termination of employment or
was or is providing such services within the twelve (12) month period before or
after his termination of employment or (ii) request, suggest or deliberately
cause any employee of the Company or its Affiliates to breach or threaten to
breach any terms of said employee’s agreements with the Company and its
Affiliates or to terminate his or her employment with the Company and its
Affiliates.

(e) Non-Solicitation of Clients and Customers. In consideration of the benefits
provided for in this Agreement, Executive covenants and agrees that during the
Restricted Period, he will not, for himself, or in conjunction with any other
person, firm, partnership, corporation or other form of business organization or
arrangement (whether as a shareholder, partner, member, lender, principal,
agent, director, officer, manager, trustee, representative, employee or
consultant), directly or indirectly: (i) solicit or accept any business, in
competition with the Company and its Affiliates, from any person or entity who
was an existing or

 

9



--------------------------------------------------------------------------------

prospective customer or client of the Company and its Affiliates at the time of,
or at the time during the twelve (12) months preceding, his termination of
employment; or (ii) request, suggest or deliberately cause any of the Company’s
and its Affiliates’ clients or customers to cancel, reduce, change the terms of
or terminate any business relationship with the Company and its Affiliates
involving services or activities which were directly or indirectly the
responsibility of Executive during his employment.

(f) Post-Employment Property. The parties agree that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called “discovery”) related to training or marketing
methods and techniques that Executive, either solely or in collaboration with
others, has made or may make, discover, invent, develop, perfect or reduce to
practice during the term of his employment, or within three (3) months
thereafter, whether or not during regular business hours, and created, conceived
or prepared on the Company’s and its Affiliates’ premises or otherwise and
related to the Company’s business, shall be the sole and complete property of
the Company and its Affiliates. More particularly, and without limiting the
foregoing, Executive agrees that all of the foregoing and any (i) inventions
(whether patentable or not, and without regard to whether any patent therefor is
ever sought); (ii) marks, names or logos (whether or not registrable as trade or
service marks, and without regard to whether registration therefor is ever
sought); (iii) works of authorship (without regard to whether any claim of
copyright therein is ever registered); and (iv) trade secrets, ideas, and
concepts ((i)—(iv) collectively, “Intellectual Property Products”) created,
conceived or prepared on the Company’s and its Affiliates’ premises or
otherwise, whether or not during normal business hours, and related in any way
to the Company’s business, shall perpetually and throughout the world be the
exclusive property of the Company and its Affiliates, as the case may be, as
shall all tangible media (including, but not limited to, papers, computer media
of all types and models) in which such Intellectual Property Products shall be
recorded or otherwise fixed. Executive agrees that all works of authorship
created by Executive during his engagement by the Company shall be works made
for hire of which the Company and its Affiliates are the author and owner of
copyright. To the extent that any competent decision-making authority should
ever determine that any work of authorship created by Executive during his
engagement by the Company is not a work made for hire, Executive hereby assigns
all right, title and interest in the copyright therein, in perpetuity and
throughout the world, to the Company. To the extent that this Agreement does not
otherwise serve to grant or otherwise vest in the Company all rights in any
Intellectual Property Product created by Executive during his engagement by the
Company, or within three (3) months thereafter, Executive hereby assigns all
right, title and interest therein, in perpetuity and throughout the world, to
the Company. Executive agrees to execute, immediately upon the Company’s
reasonable request and without charge, any further assignments, applications,
conveyances or other instruments, at any time after execution of this Agreement,
whether or not Executive is engaged by the Company at the time such request is
made, in order to permit the Company, their Affiliates and/or their respective
assigns to protect, perfect, register, record, maintain or enhance their rights
in any Intellectual Property Product; provided, that, the Company shall bear the
cost of any such assignments, applications or consequences. Upon termination of
Executive’s employment with the Company for any reason whatsoever, and at any
earlier time the Company so request, Executive will immediately deliver to the
custody of the person designated by the Company all originals and copies of any
documents and other property of the Company in Executive’s possession or under
Executive’s control.

 

10



--------------------------------------------------------------------------------

(g) Non-Disparagement. Executive acknowledges and agrees that he will not defame
or publicly criticize the services, business, prospects, quality, integrity,
veracity or personal or professional reputation of the Company and/or its
Affiliates and their respective officers, directors, partners, executives,
employees or agents thereof in either a professional or personal manner at any
time following the Term of Employment.

(h) Enforcement. If Executive commits a breach of any of the provisions of this
Section 9 or Section 4(e)(ii), the Company shall have the right and remedy to
seek to have the provisions specifically enforced by any court having
jurisdiction (without the posting of any bond or security), it being
acknowledged and agreed by Executive that the services being rendered hereunder
to the Company are of a special, unique and extraordinary character and that any
such breach will cause irreparable injury to the Company and that money damages
will not provide an adequate remedy to the Company. Such right and remedy shall
be in addition to, and not in lieu of, any other rights and remedies available
to the Company at law or in equity.

(i) Blue Pencil. If, at any time, the provisions of this Section 9 shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter and Executive and the Company agree that this Agreement as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

(j) EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS SECTION 9 AND HAS HAD
THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS HE CONSIDERED
NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS AND SIGNIFIES
SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.

10. Assignability; Binding Nature. The rights and benefits of Executive
hereunder shall not be assignable, whether by voluntary or involuntary
assignment or transfer by Executive. This Agreement shall be binding upon, and
inure to the benefit of, the successors and assigns of the Company, and the
heirs, executors and administrators of Executive, and shall be assignable by the
Company only to any entity acquiring substantially all of the assets of the
Company, whether by merger, consolidation, sale of assets or similar
transactions.

11. Representations. Executive represents and warrants to the Company, and
Executive acknowledges that the Company has relied on such representations and
warranties in employing Executive, that neither Executive’s duties as an
employee of the Company nor his performance of this Agreement will breach any
other agreement to which Executive is a party, including, without limitation,
any agreement limiting the use or disclosure of any information acquired by
Executive prior to his employment with the Company. In addition, Executive
represents and warrants and acknowledges that the Company has relied on such
representations and warranties in employing Executive and that he has not
entered into, and will not enter into any agreement, either oral or written, in
conflict herewith.

 

11



--------------------------------------------------------------------------------

12. Resolution of Disputes. Any dispute concerning the validity, interpretation,
enforcement, or breach of this Agreement, or otherwise arising between the
parties, shall (except to the extent otherwise provided in Section 9(h) with
respect to certain requests for injunctive relief) be submitted to binding
arbitration before the American Arbitration Association (“AAA”) for resolution.
Such arbitration shall be conducted in the State of Delaware, and the arbitrator
will apply Delaware law, including federal law as applied in Delaware courts.
The arbitration shall be conducted in accordance with the AAA’s Employment
Arbitration Rules, as modified by the terms set forth in this Agreement. The
arbitration will be conducted by a single arbitrator, who shall be an attorney
who specializes in the field of employment law and shall have prior experience
arbitrating employment disputes. The award of the arbitrator shall be final and
binding on the parties, and judgment on the award may be confirmed and entered
in any state or federal court in the State of Delaware. The arbitration shall be
conducted on a strictly confidential basis, and Executive shall not disclose the
existence of a claim, the nature of a claim, any documents, exhibits, or
information exchanged or presented in connection with any such a claim, or the
result of any arbitration (collectively, “Arbitration Materials”), to any third
party, with the sole exception of Executive’s legal counsel, who also shall be
bound by all confidentiality terms of this Agreement. In the event of any court
proceeding to challenge or enforce an arbitrator’s award, the parties hereby
consent to the exclusive jurisdiction of the state and federal courts in the
State of Delaware, and agree to venue in that jurisdiction. The parties agree to
take all steps necessary to protect the confidentiality of the Arbitration
Materials in connection with any such proceeding, agree to file all Confidential
Information (and documents containing Confidential Information) under seal to
the extent possible and agree to the entry of an appropriate protective order
encompassing the confidentiality terms of this Agreement. Each party agrees to
pay its own costs and fees in connection with any arbitration of a dispute
arising under this Agreement, and any court proceeding arising therefrom,
regardless of outcome; provided, however, that if Executive prevails on
substantially all claims, then the Company shall reimburse Executive for
attorneys’ fees reasonably incurred by him.

13. Notices. Any notice, consent, demand, request or other communication given
to a Person in connection with this Agreement shall be in writing and shall be
deemed to have been given to such Person (a) when delivered personally to such
Person or (b) provided that a written acknowledgment of receipt is obtained,
five days after being sent by prepaid certified or registered mail, or two days
after being sent by a nationally recognized overnight courier, to the address
(if any) specified below for such Person (or to such other address as such
Person shall have specified by ten (10) days advance notice given in accordance
with this Section 13) or (c) in the case of the Company, on the first business
day after it is sent by facsimile to the facsimile number set forth below (or to
such other facsimile number as shall have been specified by ten (10) days
advance notice given in accordance with this Section 13), with a confirmatory
copy sent by certified or registered mail or by overnight courier in accordance
with this Section 13.

 

12



--------------------------------------------------------------------------------

 

If to the Company:   

10990 Roe Avenue

Overland Park, Kansas 66211

If to Executive:    To the address of his principal residence as it appears in
the Company’s records, with a copy to him (during the Term of Employment) at the
Company’s principal executive office. If to a beneficiary or transferee:    To
the address most recently specified by Executive, beneficiary or transferee
through notice given in accordance with this Section 13.

14. Miscellaneous.

(a) Company Representations. Company hereby represents and warrants to Executive
that each of the following statements is correct as of the date of this
Agreement:

(i) The Company is a corporation organized and validly existing under the laws
of the State of Delaware and has been duly authorized by all necessary and
appropriate action to enter into this Agreement and to consummate the
transactions contemplated herein, and the individual executing this Agreement on
behalf of the Company have been duly authorized by all necessary action on
behalf of the Company. This Agreement creates a binding and legally enforceable
agreement against the Company.

(ii) Neither the execution nor the delivery of this Agreement nor the
consummation of the transactions contemplated herein conflict with or will
result in a breach of any of the terms, conditions or provisions of

(A) the governing documents under which the Company is constituted; or

(B) any agreement or instrument to which the Company is a party or by which it
is bound.

(iii) The Board has approved the employment of Executive pursuant to the
Articles of Incorporation, bylaws and any other necessary documents or
procedures of the Company.

(b) Entire Agreement. This Agreement and the Escrow Agreement contain the entire
understanding and agreement among the parties concerning the subject matter
hereof and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, among them with respect
thereto.

(c) Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by law
so as to achieve the purposes of this Agreement.

(d) Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is set forth in a writing that specifically identifies the
provision being amended and that is signed by the parties and in the case of the
Company, such amendment has been

 

13



--------------------------------------------------------------------------------

approved by the Board or its designee. No waiver by any Person of any breach of
any condition or provision contained in this Agreement shall be deemed a waiver
of any similar or dissimilar condition or provision at the same or any prior or
subsequent time. To be effective, any waiver must be set forth in a writing that
specifically refers to the condition or provision that is being waived and is
signed by the waiving Person and in the case of the Company, such waiver has
been approved by the Board or its designee.

(e) Headings. The headings of the Sections and sub-sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

(f) Beneficiaries/References. Executive shall be entitled, to the extent
permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit under this Agreement
following Executive’s death by giving the Company written notice thereof. In the
event of Executive’s death or a judicial determination of his incompetence,
references in this Agreement to Executive shall be deemed, where appropriate, to
refer to his beneficiary, transferee, estate or other legal representative.

(g) Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties hereunder shall survive any
termination of Executive’s employment under this Agreement.

(h) Withholding Taxes. The Company may withhold from any amounts or benefits
payable under this Agreement, or under any of the agreements of which forms are
attached hereto, any taxes that are required to be withheld pursuant to any
applicable law or regulation.

(i) 409A Provisions. Notwithstanding anything herein to the contrary, this
Agreement and the Escrow Agreement is intended to be interpreted and applied so
that the payment of the benefits set forth herein either shall either be exempt
from the requirements of Section 409A of the Code, or shall comply with the
requirements of such provision. Notwithstanding any provision in this Agreement
or elsewhere to the contrary, if Executive is a “specified employee” within the
meaning of Section 409A of the Code, any payments or benefits due upon a
termination of Executive’s employment under any arrangement that constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code and
which do not otherwise qualify under the exemptions under Treas. Regs.
Section 1.409A-1 (including without limitation, the short-term deferral
exemption and the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the
earlier of (i) the date which is six (6) months after Executive’s separation
from service (as such term is defined in Section 409A of the Code and the
regulations and other published guidance thereunder) for any reason other than
death, and (ii) the date of Executive’s death. Notwithstanding anything in this
Agreement, the Escrow Agreement or elsewhere to the contrary, distributions upon
termination of Executive’s employment may only be made upon a “separation from
service” as determined under Section 409A of the Code and such date shall be the
Termination Date for purposes of this Agreement. Each payment under this
Agreement, the Escrow Agreement or otherwise shall be treated as a separate
payment for purposes of Section 409A of the Code. In no event may Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement, the Escrow Agreement or otherwise which constitutes a
“deferral of

 

14



--------------------------------------------------------------------------------

compensation” within the meaning of Section 409A of the Code. All reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code. To the extent that
any reimbursements pursuant to this Agreement or otherwise are taxable to
Executive, any reimbursement payment due to Executive shall be paid to Executive
on or before the last day of Executive’s taxable year following the taxable year
in which the related expense was incurred; provided, that, Executive has
provided the Company written documentation of such expenses in a timely fashion
and such expenses otherwise satisfy the Company’ expense reimbursement policies.
Reimbursements pursuant to this Agreement or otherwise are not subject to
liquidation or exchange for another benefit and the amount of such
reimbursements that Executive receives in one taxable year shall not affect the
amount of such reimbursements that Executive receives in any other taxable year.
Notwithstanding any of the foregoing to the contrary, the Company and their
respective officers, directors, employees, or agents make no guarantee that the
terms of this Agreement and the Escrow Agreement as written comply with, or are
exempt from, the provisions of Code Section 409A, and none of the foregoing
shall have any liability for the failure of the terms of this Agreement or the
Escrow Agreement as written to comply with, or be exempt from, the provisions of
Code Section 409A.

(j) Governing Law. This Agreement shall be governed, construed, performed and
enforced in accordance with its express terms, and otherwise in accordance with
the laws of the State of Delaware, without reference to principles of conflict
of laws.

(k) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument.

(l) Joint Drafting. The Company and Executive acknowledge and agree that this
Agreement was jointly drafted by the Company on the one side and by Executive on
the other side. Neither party, nor any party’s counsel, shall be deemed the
drafter of this Agreement in any proceeding that may hereafter arise between
them.

[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

YRC WORLDWIDE INC. By:     Name: James L. Welch Title:   Chief Executive Officer

 

Executive:   Jamie G. Pierson

 

16



--------------------------------------------------------------------------------

ANNEX A

Vesting Terms Applicable to Incentive Compensation Awards

 

  1. The following vesting terms shall apply with respect to the grant of the
Initial Award contemplated by Section 4(a) of the Agreement:

 

Grant Date   As contemplated by Section 4(a) of the Agreement. Vesting Dates  
25% on January 1, 2013.   25% on November 3, 2013.   25% on November 3, 2014.  
25% on November 3, 2015.

 

  2. The following vesting terms shall apply with respect to the grants of the
Performance Awards contemplated by Section 4(b) of the Agreement:

 

   

Grant 1

 

Grant 2

 

Grant 3

 

Grant 4

Grant Date   Between January 1, 2013 and March 31, 2013.  

Between January 1,

2014 and March 31, 2014.

  Between January 1, 2015 and March 31, 2015.   Between January 1,
2016 and March 31, 2016 Vesting Date(s)   50% on the Grant Date and 50% on the
first anniversary of the Grant Date.   50% on the Grant Date and 50% on the
first anniversary of the Grant Date.   50% on the Grant Date and 50% on the
first anniversary of the Grant Date.   50% on the Grant Date and 50% on the
first anniversary of the Grant Date.

 

17



--------------------------------------------------------------------------------

ANNEX B

Escrow Agreement

 

18